           Case 1:96-cr-00515-LAP Document 699 Filed 12/23/20 Page 1 of 2



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7140

                                                                                                 WRITER'S EMAIL ADDRESS
                                                                                       marcgreenwald@quinnemanuel.com

                                                                       The extension requested below is
December 23, 2020                                                      approved.

                                                                       SO ORDERED.
By ECF
The Honorable Loretta A. Preska
                                                                       Dated:              December 23, 2020
United States District Judge
                                                                                           New York, New York
Southern District of New York
500 Pearl Street
New York, New York 10017

Re:    United States v. John Cuff, 96 Cr. 515 (LAP) _____________________________
                                                    LORETTA A. PRESKA, U.S.D.J.
Dear Judge Preska:

We are CJA counsel to the defendant and write respectfully to seek an extension of the time for
defendant to submit his brief until January 29. The Government has consented to this request
and this is the first adjournment sought of the previously set due dates [Dkt. 689].

We seek this adjournment as we review the record of the various pro se post-conviction
applications filed by the defendant in the past, as well as the record in his 30 year old conviction.
We have spoken to the defendant and he seeks this extension to make sure we, as his first new
counsel in over 25 years, are fully apprised of the record.

We have conferred with the Government and they consent to this extension, and seek until
March 1 to file their opposition brief. Therefore, we respectfully request the Court enter this new
schedule for briefing on Mr. Cuff’s 2255 motion:

        Defense Brief: January 29, 2021
        Government Opposition: March 1, 2021
        Defense Reply: March 26, 2021

Respectfully submitted




Marc L. Greenwald


      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
         Case 1:96-cr-00515-LAP Document 699 Filed 12/23/20 Page 2 of 2




Cc: Stephanie Lake, Assistant United States Attorney (by ECF)




                                              2
